DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Preliminary amendment
2.  The preliminary amendment field on 02/08/2021 has been acknowledged by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims [1, 7-13, 15-16, 18-22, 24-25 and 27-31] is/are rejected under 35 U.S.C. 103 as being unpatentable over  Miao (US. PAT. No. 10,147,216) in view of  Rodrigo (US. 2017/0155833).

Re Claim 1,  Miao discloses a computing system (see fig. 1), comprising: an image capture system configured to capture a plurality of image frames (see 100 fig. 1); an artificial intelligence system comprising one or more machine-learned models (see 150 fig. 1), the artificial 



 Nonetheless in the same field of endeavor Rodrigo discloses an image processing system as Miao (see for example Rodrigo fig. 7). Rodrigo further discloses causing  one or more processors to perform operations (see for example figs 3 and 6, as depicted showing the operation), the operations comprising: providing, in a viewfinder portion of a user interface presented on the display (see 315 fig. 3), a live video stream that depicts at least a portion of a current field of view of the image capture system (see ¶0042, When a user is focusing to take a picture with the image acquisition device 305, several people 310a, 310b and 310c may appear in a scene being viewed on a display screen 315 of the image acquisition device 305), wherein the live video stream comprises the plurality of image frames (see fig. 3, images as depicted in fig. 3); and 

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Miao before the effective filling date of the claimed invention by the teachings of  Rodrigo since this would allow to asses picture quality before capturing the image.


Re Claim 7, Miao as modified further discloses, wherein the graphical intelligence feedback indicator comprises textual feedback. (See Rodrigo ¶¶ 0048 and 0050  the new scores may be a 3 for Daniel, a 5 for Steve and a 4 for Mary, the scores are textual graphics).

Re Claim 8, Miao further discloses, wherein the textual feedback provides one or more suggestions to improve the one or more attributes of the respective scene (see Rodrigo ¶ 0049, if all of the scores are a 3 or higher, the photo may be automatically taken. Further, the image acquisition device 105 may inform the persons in the image to reposition themselves, change their facial gestures, etc. before the picture is taken. Such indication may be via a red blinking light that turns to green when the scores are at or above a threshold value). 

Re Claim 9, Miao further discloses, wherein the one or more suggestions are generated by the artificial intelligence system (see Rodrigo ¶0049,  Further, the image acquisition device 105 may inform the persons in the image to reposition themselves, change their facial gestures, etc [ when automatically performed as described in the text of paragraph 0049]). 	

Re Claim 10, Miao as modified further discloses, wherein the graphical intelligence feedback indicator comprises a meter that indicates a proximity of the artificial intelligence system to automatic capture and non-temporary storage of imagery (see ¶ 0049,  if all of the scores are a 3 or higher, the photo may be automatically taken , [by the virtue of the scores being 3 or higher])

Re Claim 11, Miao as modified further discloses, wherein the operations further comprise: automatically storing a non-temporary copy of at least one of the plurality of image frames based  Depending on the score, a photograph of the scene may be take). 


Re Claim 12, Miao, wherein the operations further comprise: providing, in the viewfinder portion of the user interface presented on the display, an automatic capture notification in response to automatically storing the non-temporary copy of at least one of the plurality of image frames (see Rodrigo, ¶ 0049,  if all of the scores are a 3 or higher, the photo may be automatically taken. [ by the virtue of displaying a score of three or higher]). 

Re Claim 13, Miao as modified further discloses, wherein the automatic capture notification comprises a flash within the viewfinder portion of the user interface presented on the display (see Rodrigo, ¶0049, if all of the scores are a 3 or higher, the photo may be automatically taken. Further, the image acquisition device 105 may inform the persons in the image to reposition themselves, change their facial gestures, etc. before the picture is taken. Such indication may be via a red blinking light that turns to green when the scores are at or above a threshold value.[ by the virtue of having no human intervention]). 


Re Claim 16, Miao as modified further discloses further discloses, wherein the respective measure of the one or more attributes of the respective scene depicted by each image frame 

Re Claim 18, Miao as modified further discloses, wherein the computing system consists of a mobile computing device that includes the image capture system, the artificial intelligence system, the display, the one or more processors, and the one or more non-transitory computer-readable media (see Miao fig. 5, The device can be a mobile device such as a cell phone, and/or an accessory of the mobile device as described in the text of col. 11 lines 29-31). 

Re Claim 19, Miao ass modified further discloses, wherein the mobile computing device comprises a smartphone and the image capture system comprises a forward-facing camera that faces in a same direction as the display (see Miao col. 11 lines 29-31, The device can be a mobile device such as a cell phone, and/or an accessory of the mobile device). 

Re Claim 20, Miao as modified further discloses, wherein the one or more machine-learned models comprise one or more of: a machine-learned face detection model; a machine-learned pose detection model; or a machine-learned facial expression model (see fig. 6 and   ¶0042, At this time, the identity of the people 310a, 310b and 310c is unknown. Using facial recognition software, the identity of the people 310a, 310b and 310c is determined. For example, the identity of person 310a may be determined to be Daniel, the identity of person 310b may be determined to be Steve and the identity of the person 310c may be determined to be Mary, [the facial 


Re Claim 21, Miao further discloses, wherein the presence of one or more of the following in the respective scene results in an increase in the respective measure of the one or more attributes of the respective scene output by the artificial intelligence system: front facing faces; posing faces; faces with smiling facial expressions; faces with eyes open; faces with frontal gaze; or faces with unusual facial expressions (see Rodrigo  ¶0050, the person's contentment with the way he or she looks can be maximized before the photograph is actually taken).

Re Claim 22, Miao as modified further discloses, wherein the operations further comprise: receiving a user input that requests operation of the computing system in a photobooth mode; and in response to the user input, operating the computing system in the photobooth mode, wherein said providing, in the viewfinder portion of the user interface presented on the display, the graphical intelligence feedback indicator in association with the live video stream is performed as part of the photobooth mode (see Rodrigo  ¶0048, On the other hand, the scores may be determined not to be high enough or satisfactory. In this case, the user may request one or more persons in the current image to reposition themselves, make a different facial gesture, etc. At this time, as shown in FIG. 6, the trained models may be applied to the new image to give new scores to each person. For example, as shown in FIG. 6, the new scores may be a 3 for Daniel, a 5 for Steve and a 4 for Mary). 

Re Claim 24,  Miao as modified further discloses, wherein the operations are performed in real-time as the image capture system captures the plurality of image frames (see Miao  col. 14 lines 25-30,  In step 910, the processor selects within a specified amount of time, i.e. real-time, an aesthetically pleasing image with a highest aesthetic score from the images by using an artificial intelligence module trained to assign an aesthetic score to each image among the multiple). 

Re Claim 25, Miao as modified died  further discloses, wherein the one or more attributes of the respective scene depicted by each image frame comprises a desirability of the respective scene depicted by each image frame or whether content depicted in the respective scene satisfies a photographic goal (see Miao col. 15 lines 41-50,  The artificial intelligence module can determine a presence of a foreground object 1010 (in bold lines in FIG. 10) associated with the image 1030. The artificial intelligence module can assign a high aesthetic score to the image where the foreground object 1010 and the vanishing point 1000 are proximate to each other and to a center 1020 of the image 1030). 

Re Claim 27, Maio discloses  a computer-implemented method (see fig. 7), the method comprising: obtaining, by one or more computing devices, a real-time image stream comprising a plurality of image frames (see step 99 fig. 9); analyzing, by the one or more computing devices using one or more machine-learned models, each of the plurality of image frames to determine a respective image quality indicator that describes whether content depicted in the respective image frame satisfies a photographic goal (see col. 15 lines 40-45,  The artificial intelligence module can determine a presence of a vanishing point 1000 associated with an image among the multiple images by, for example, detecting converging lines in the image. The artificial 
 
Miao doesn’t seem to explicitly disclose providing, by the one or more computing devices, a feedback indicator for display in association with the real-time image stream in a user interface, wherein the feedback indicator indicates the respective image quality indicator for each image frame while such image frame is presented in the user interface.

Nonetheless in the same field of endeavor Rodrigo discloses an image processing system as Miao (see for example Rodrigo fig. 7). Rodrigo further discloses causing:  providing, by  one or more computing devices (see fig. 7 and  fig. 3), a feedback indicator for display in association with the real-time image stream in a user interface (see fig. 3 and ¶ 0050, a score indicative of a person's contentment with the way he or she looks in a scene are displayed directly on the screen of an image acquisition device in real-time), wherein the feedback indicator indicates the respective image quality indicator for each image frame while such image frame is presented in the user interface (see ¶0047, The machine learning prediction may take place at the image 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Miao before the effective filling date of the claimed invention  by the teachings of  Rodrigo since this would allow to asses picture quality before capturing the image.

Re Claim 28, Miao as modified further discloses, further comprising: selecting, by the one or more computing devices, at least one of the plurality of image frames for non-temporary storage based at least in part its respective image quality indicator (see Rodrigo ¶0049, if all of the scores are a 3 or higher, the photo may be automatically taken [by the virtue of saving the image when the score satisfies a threshold value or above, this images with a desired score are selected).

Re Claim 29, Miao further discloses, wherein the photographic goal comprises a self-portrait or a group portrait (see   Rodrigo   fig. 3, [group portrait]). 

Re Claim 30, Miao further discloses a computing system (see fig. 1), comprising: an image capture system configured to capture a plurality of image frames (see 100 fig. 1); an artificial intelligence system comprising one or more machine-learned models (see 150 fig. 1), the artificial intelligence system configured to analyze each of the plurality of image frames and to output, for each of the plurality of image frames, a respective measure of one or more attributes 

Miao discloses one or more processors (see 160 fig. 1); and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors (see 160 fig. 1, the buffer or memory in the processing module 160). However Miao doesn’t seem to explicitly discloses cause  the one or more processors to perform operations, the operations comprising: providing, in a viewfinder portion of a user interface presented on the 

Nonetheless in the same field of endeavor Rodrigo discloses an image processing system as Miao (see for example Rodrigo fig. 7). Rodrigo further discloses causing  one or more processors to perform operations (see for example figs 3 and 6, as depicted showing the operation), the operations comprising: providing, in a viewfinder portion of a user interface presented on the display (see 315 fig. 3), a live video stream that depicts at least a portion of a current field of view of the image capture system (see ¶0042, When a user is focusing to take a picture with the image acquisition device 305, several people 310a, 310b and 310c may appear in a scene being viewed on a display screen 315 of the image acquisition device 305), wherein the live video stream comprises the plurality of image frames (see fig. 3, images as depicted in fig. 3); and providing, an intelligence feedback indicator in association with the live video stream (see ¶¶0049-0050, As can be gleaned from the above description of the exemplary embodiments of the present invention, when a photograph is about to be taken, a score indicative of a person's contentment with the way he or she looks in a scene are displayed directly on the screen of an image acquisition device in real-time. Depending on the score, a photograph of the scene may be taken. This way, the person's contentment [the scores being graphical feedback]), the intelligence 

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Miao before the effective filling date of the claimed invention  by the teachings of  Rodrigo since this would allow to asses picture quality before capturing the image.

Re Claim 31, Maio  as modified further discloses, wherein the intelligence feedback indicator comprises one of a graphical feedback indicator shown on the display, an audio feedback indicator provided by a speaker, a haptic feedback indicator, or an optical feedback indicator provided by a light emitter other than the display (see  Maio col. 6 lines 25-30, the automatic framing module 260 can display a visual indicator 266 indicating to the user that the image currently visible by the intelligent camera 100 is the most aesthetically pleasing or indicating that the intelligent camera 100 is recording the image currently visible by the intelligent camera 100. 

                                                 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims [2-4,]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US. PAT. No. 10,147,216) in view of  Rodrigo (US. 2017/0155833) and  Miyashita (US. 2015/0302029).

Re Claim 2,   Miao  as modified by Rodrigo (combination) discloses: an aesthetically pleasing image with a highest aesthetic score from the images by using an artificial intelligence module trained to assign an aesthetic score to each image among the multiple images (see Miao col. 14 lines 26-30). However   Miao doesn’t seem to explicitly disclose the graphical intelligence feedback indicator comprises a graphical bar that has a size that is positively correlated to and indicative of the respective measure of the one or more attributes of the respective scene depicted by the image frame currently presented in the viewfinder portion of the user interface. 

Nonetheless in the same field of endeavor Miyashita discloses an image processing apparatus as Miao (see Miyashita fig. 7.).  Miyashita further discloses a graphical intelligence feedback indicator comprises a graphical bar that has a size that is positively correlated to and indicative of 
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of  Miyashita since this would allow  display the image based on different aesthetic score thus, making the device Miao user friendly and enhance usability.

Re Claim 3, Miao as modified further discloses, wherein the graphical bar comprises a horizontal bar at a bottom edge or a top edge of the viewfinder portion of the user interface (see Miyashita  140d fig. 7). 

Re Claim  4, Miao as modified further discloses, wherein the graphical bar has a center point and extends along a first axis, and wherein the graphical bar is fixed at the center point of the graphical bar and increases or decreases in size in both directions from the center point of the graphical bar along the first axis to indicate changes in the respective measure of the one or more attributes of the respective scene depicted by the image frame currently presented in the viewfinder portion of the user interface (see Miyashita  140d fig. 7 ¶0037, The position on the seek bar 140d corresponds to the order of the time-series photographic process images and operational information. If the user touches the seek bar 140d, the photographic process image . 

5. Claims [5]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US. PAT. No. 10,147,216) in view of  Rodrigo (US. 2017/0155833) and  Niikawa (US. 2002/0171747).


Re Claim [5], Miao as modified by Rodrigo (combination) discloses everything except 

the graphical intelligence feedback indicator comprises a graphical shape and wherein an amount of the graphical shape that is filled is positively correlated to and indicative of the respective measure of the one or more attributes of the respective scene depicted by the image frame currently presented in the viewfinder portion of the user interface.
Niikawa discloses an image processing device as the combination (see NiiKawa fig. 8). Niikawa further discloses a graphical intelligence feedback indicator comprises a graphical shape and wherein an amount of the graphical shape that is filled is positively correlated to and indicative of the respective measure of the one or more attributes of the respective scene depicted by the image frame currently presented in the viewfinder portion of the user interface (see 10 fig. 8 and ¶ 0081, The histogram 10h shows a brightness value on the horizontal axis versus the number of pixels on the vertical axis. A user checks the histogram 10h to easily judge whether or not exposure is proper for the captured image).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Niikawa since this would allow the user to easily judge   how the image looks like in the scene, thus enhancing usability of the combination’s device.

 
Allowable Subject Matter
6. Claims [6, 14 and 23] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                  Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AHMED A BERHAN/Primary Examiner, Art Unit 2698